Citation Nr: 1725798	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder other than bilateral pes planus and residuals of a cold injury on the feet, to include plantar warts, tinea pedis, and toenail fungus. 

2.  Entitlement to a rating in excess of 20 percent for residuals of a right thumb injury with degenerative changes. 

3.  Entitlement to a rating in excess of 10 percent for residuals of status post diskectomy, L5-S1, with degenerative joint disease of the lumbar spine (previously combined with decreased light touch of the left extremity). 

4.  Entitlement to a rating in excess of 20 percent for decreased light touch of the left extremity (previously combined with residuals of status post diskectomy, L5-S1).    

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia 

In the September 2008 rating decision, the RO, in pertinent part, denied the Veteran's petition to reopen a service connection claim for frostbite on both feet (since then reopened in a September 2012 Board decision and recharacterized as a service connection claim for a bilateral foot disorder in a September 2014 Board decision).  In the July 2014 rating decision, the RO, in pertinent part, denied the Veteran's increased rating claims for residuals of a right thumb injury with degenerative changes and for residuals of status post diskectomy L5-S1 with degenerative joint disease of the lumbar spine.  In that decision, the RO also denied entitlement to a TDIU. 

The Board observes that in a December 2012 rating decision, the RO granted service connection for bilateral pes planus.  In the September 2014 Board decision, the Board denied service connection for residuals of a cold injury to the feet, previously claimed as frostbite on both feet.  Accordingly, the issue has been characterized as entitlement to service connection for a bilateral foot disorder other than bilateral pes planus and residuals of a cold injury to the feet on the title page. 
Additionally, while the issue of entitlement to a rating in excess of 20 percent for decreased light touch of the left extremity was not specifically adjudicated in the July 2014 rating decision on appeal, this issue was adjudicated in the January 2017 statement of the case as part and parcel of the increased rating claim for residuals of status post diskectomy of L5-S1 with lumbar spine degenerative joint disease (previously combined with decreased light touch of the left extremity).  Therefore, this issue is properly in appellate status.  

In September 2012, September 2014, June 2015, the Board remanded the case for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In January 2017, the AOJ issued a statement of the case (SOC) addressing the issues of entitlement to a rating in excess of 20 percent for residuals of a right thumb injury with degenerative changes; entitlement to a rating in excess of 10 percent for residuals of status post diskectomy, L5-S1, with lumbar spine degenerative joint disease; entitlement to a rating in excess of 20 percent for a decreased light touch of the left extremity; and entitlement to a TDIU.  The AOJ also issued a January 2017 supplemental statement of the case (SSOC) addressing the issue of entitlement to service connection for a bilateral foot disorder other than bilateral pes planus and residuals of a cold injury to the feet.  Later in January 2017, the Veteran filed a VA Form 9 and indicated that he sought to appeal all of the issues addressed in the January 2017 SOC and SSOCs.  On the form, he also expressed that he desired a Board hearing at the RO with regard to the appealed issues.  In a February 2017 correspondence, he clarified that he desired to attend Board video-conference hearing instead.  As yet, the Veteran has not had a hearing on these issues; therefore, a remand is necessary to provide one.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing before a Veterans Law Judge regarding the issues of entitlement to a rating in excess of 20 percent for residuals of a right thumb injury with degenerative changes; entitlement to a rating in excess of 10 percent for residuals of status post diskectomy, L5-S1, with lumbar spine degenerative joint disease; entitlement to a rating in excess of 20 percent for a decreased light touch of the left extremity; entitlement to a TDIU; and entitlement to service connection for a bilateral foot disorder.   

(CONTINUED ON NEXT PAGE)









 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




